Exhibit 10.5

Execution Version

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of April 25, 2019 (this
“Agreement”), is made by the signatory hereto indicated as a “Grantor” (the
“Grantor”) in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for
the Priority Lien Secured Parties (in such capacity and together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Grant of Security Interest

Grantor hereby grants to the Collateral Agent, for the benefit of the Priority
Lien Secured Parties, a security interest in, all of the following property, in
each case, wherever located and now owned or at any time hereafter acquired by
Grantor or in which Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Copyright Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of Grantor’s
Priority Lien Obligations:

(a) All of Grantor’s right, title and interest in and to all works of
authorship, all United States and foreign copyrights (whether or not the
underlying works of authorship have been published), including but not limited
to copyrights in software and databases, all designs (including but not limited
to all industrial designs, “Protected Designs” within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all “Mask Works” (as defined in 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and
with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions, renewals, and restorations thereof, (iii) all rights to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other copyright rights accruing thereunder or pertaining thereto
throughout the world (collectively “Copyrights”); and

 

1



--------------------------------------------------------------------------------

(b) all written licenses pursuant to which Grantor has been granted exclusive
rights in any registered Copyrights, including, without limitation, each
agreement listed in Schedule A attached hereto.

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Collateral Agreement, the Collateral
Agency Agreement or the Crossing Lien Intercreditor Agreement, the provisions of
the Collateral Agreement, the Collateral Agency Agreement or the Crossing Lien
Intercreditor Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO LLC,

as Grantor

By:  

/s/ Barry Rowan

  Name: Barry Rowan  

Title:   Executive Vice President, Chief

            Financial Officer and Treasurer

 

3



--------------------------------------------------------------------------------

Accepted and Agreed:

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By:  

/s/ Linda Garcia

  Name: Linda E. Garcia   Title:   Vice President

 

4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Mark

  

Author

  

Reg Date

  

Reg No

Aircell cloud design    Gogo LLC    December 13, 2012    VA0001853407 Gogo cloud
design.    Gogo LLC    December 13, 2012    VA0001853402

 

5